There is no duty to protect or warn against an open and obvious condition which, as a matter of law, is not inherently dangerous (see Cupo v Karfunkel, 1 AD3d 48 [2003]). Here, the defendants established their prima facie entitlement to judgment as a matter of law dismissing the complaint insofar as asserted against each of them by presenting evidence that the yellow and blue cable cover over which the plaintiff allegedly tripped and fell while attending a trade show in a community college gymnasium was open and obvious, and was not inherently dangerous (see Russ v Fried, 73 AD3d 1153, 1154 [2010]; Jang Hee Lee v Sung Whun Oh, 3 AD3d 473, 474 [2004]; see also Pipitone v 7-Eleven, Inc., 67 AD3d 879, 880 [2009]). In opposi*824tion, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Khaimova v Osnat Corp., 21 AD3d 401 [2005]).
Accordingly, the Supreme Court properly granted those branches of the defendants’ separate motions which were for summary judgment dismissing the complaint insofar as asserted against each of them. Florio, J.E, Belen, Roman and Sgroi, JJ., concur.